Citation Nr: 0611057	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from June 1965 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

Noise exposure in service caused the veteran's tinnitus.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & 2005); 38 C.F.R. § 
3.303 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VA duty to notify and assist the 
veteran regarding his claim.  See generally, 5100, 5102, 
5103, 5103A, 5107

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The 4th and 5th elements were not addressed in the notice 
letters.  Once the RO effectuates the Board's grant, the RO 
can cure any VCAA notice defect with respect to these 
elements.  Any question as to the degree of disability or the 
appropriate effective date to be assigned is rendered moot.  
Therefore, despite the inadequate notice provided to the 
veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the grant of his service connection claim.  Id. 

Service connection may be granted for disability resulting 
from a personal injury sustained or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease during service in the line of duty, beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 
3.303, 3.306.  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The evidence shows that the veteran currently has tinnitus.  
The veteran served in Vietnam.  Therefore, the Board finds 
that his assertion that he was exposed to acoustic trauma in 
service to be credible.  The Board also finds that there is a 
medical nexus between his current tinnitus and noise exposure 
in service.  In October 2003, a VA examiner stated that he 
was unsure whether the condition began in service or was due 
to exposure to rifle fire while hunting after service.  At 
his hearing in September 2005, the veteran stated that he 
never went hunting and does not know why the examiner would 
report such information.  He further denied any other history 
of trauma to his ears or noise exposure.  The Board finds the 
veteran's testimony that he was only exposed to gunfire in 
service to be credible.  Therefore, the Board, based on the 
October 2003 VA examination report, finds that there is a 
relationship between the veteran's tinnitus and service.  
Consequently, the claim of service connection for tinnitus is 
granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


